Citation Nr: 1752938	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran testified via videoconference before the undersigned veterans law judge in October 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board can adjudicate the issue of entitlement to a compensable rating for residuals of TBI, the Veteran must be afforded a new examination to evaluate the headache symptomatology he believes to be associated with his in-service TBIs.  Specifically, the Veteran was afforded VA examinations in June and in October of 2011, and in both instances he reported having experienced chronic headaches ever since he suffered the two in-service TBIs in 1968.  Both the June and October 2011 VA examiners declined to attribute the Veteran's subjective complaints of headache symptoms with the in-service TBIs, finding that there was no objective medical evidence to support his assertion that he had been experiencing chronic headaches since suffering the two TBIs in service.  These determinations were affirmed by the April 2012 examiner.  

Neither the June nor the October 2011 VA examiners discussed the Veteran's reporting of having experienced persistent headaches following the in-service TBIs on his July 1969 report of medical history prepared contemporaneously with his separation examination.  Furthermore, both examiners stated that they did not have the claims file available, which calls into question their determination that no objective medical evidence supported the Veteran's assertion that he experienced chronic headaches following the in-service TBIs.  The Veteran's subjective complaints of headache symptoms were corroborated by his family in October 2016 statements submitted in support of his claim.  In summation, the Board finds that the Veteran is entitled to a new examination to evaluate whether his subjective complaints of headache symptoms are attributable to the in-service TBIs or constitute a separately diagnosable condition.  If those symptoms are attributable to the in-service TBIs, then the examiner must evaluate the severity of the symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the Veteran stated during the October 2016 hearing that he was scheduled for an evaluation with his primary physician within VA, a Dr. C.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate any VA treatment records documenting his treatment for residuals of a TBI, to include headache symptomatology.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completing the above, schedule the Veteran for a VA TBI examination to evaluate the severity of any current residuals of the Veteran's two in-service TBIs.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examiner is first asked to identify any residuals of the in-service TBIs either indicated by testing or reported by the Veteran.  For any subjective symptoms reported by the Veteran, to specifically include headaches, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the symptoms are a residual condition attributable to the in-service TBIs or represent a manifestation of a separately diagnosable condition unrelated to the in-service TBIs.  In providing said opinion(s), the examiner should consider, and comment upon as necessary, the Veteran's reporting of experiencing persistent headaches following the in-service TBIs on the July 1969 report of medical history.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

If any subjective symptoms are determined to be a residual of the in-service TBIs, the examiner must then set forth findings regarding the severity of the symptomatology, to include the effect of the disability on the Veteran's occupational functioning and daily activities.  The examiner should include evaluation for each of the aspects that are characteristic of TBI (cognitive, emotional/behavioral, and physical). 

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




